DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Per claim 1, the prior art of record discloses:  logically segmenting an erasure coding data set into a stripe based on an erasure coding scheme, wherein the erasure coding data set includes a plurality of chunks, wherein the plurality of chunks includes a plurality of chunks of systematic data and a plurality of chunks of parity data, wherein the stripe includes free user data, wherein the free user data is included in free user space, wherein the free user space is storage space allocated to at least one user and is available prior to distributing the stripe. 
However, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … wherein the erasure codinq scheme is based on an erasure codinq formula of P1 =  
    PNG
    media_image1.png
    39
    550
    media_image1.png
    Greyscale
 wherein k is a number of the plurality of non-volatile memory nodes including the plurality of chunks of systematic data, wherein t + 1 is a locality of the erasure coding scheme upon first failure, wherein a is an element of a finite field, wherein di is content of a non- volatile memory node i of the plurality of non-volatile memory noddistributing the stripe across a plurality of non-volatile memory nodes based on the erasure coding scheme, wherein the free user data is stored in at least one memory location among the plurality of non-volatile memory nodes, wherein each non-volatile node is a unit of non-volatile memory, wherein the plurality of non-volatile memory nodes includes at least one first non-volatile memory node; mappinq the stripe to the at least one location of the free user data, wherein each of the at least one location of the free user data is in one of the at least one first non- volatile memory node; and recovering, based on the mapping, a portion of the erasure coding data set when one of the plurality of non-volatile memory nodes has failed.
Per claim 10, the prior art of record discloses:  logically segmenting an erasure coding data set into a stripe based on an erasure coding scheme, wherein the erasure coding data set includes a plurality of chunks, wherein the plurality of chunks includes a plurality of chunks of systematic data and a plurality of chunks of parity data, wherein the stripe includes free user data, wherein the free user data is included in free user space, wherein the free user space is storage space allocated to at least one user and is available prior to distributing the stripe. 
However, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … wherein the erasure codinq scheme is based on an erasure codinq formula of P1 =  
    PNG
    media_image1.png
    39
    550
    media_image1.png
    Greyscale
 wherein k is a number of the plurality of non-volatile memory nodes including the plurality of chunks of systematic data, wherein t + 1 is a locality of the erasure coding scheme upon first failure, wherein a is an element of a finite field, wherein di is content of a non- volatile memory node i of the plurality of non-volatile memory noddistributing the stripe across a plurality of non-volatile memory nodes based on the erasure coding scheme, wherein the free user data is stored in at least one memory location among the plurality of non-volatile memory nodes, wherein each non-volatile node is a unit of non-volatile memory, wherein the plurality of non-volatile memory nodes includes at least one first non-volatile memory node; mappinq the stripe to the at least one location of the free user data, wherein each of the at least one location of the free user data is in one of the at least one first non- volatile memory node; and recovering, based on the mapping, a portion of the erasure coding data set when one of the plurality of non-volatile memory nodes has failed.
Per claim 11, the prior art of record discloses:  logically segmenting an erasure coding data set into a stripe based on an erasure coding scheme, wherein the erasure coding data set includes a plurality of chunks, wherein the plurality of chunks includes a plurality of chunks of systematic data and a plurality of chunks of parity data, wherein the stripe includes free user data, wherein the free user data is included in free user space, wherein the free user space is storage space allocated to at least one user and is available prior to distributing the stripe. 
However, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … wherein the erasure codinq scheme is based on an erasure codinq formula of P1 =  
    PNG
    media_image1.png
    39
    550
    media_image1.png
    Greyscale
 wherein k is a number of the plurality of non-volatile memory nodes including the plurality of chunks of systematic data, wherein t + 1 is a locality of the erasure coding scheme upon first failure, wherein a is an element of a finite field, wherein di is content of a non- volatile memory node i of the plurality of non-volatile memory noddistributing the stripe across a plurality of non-volatile memory nodes based on the erasure coding scheme, wherein the free user data is stored in at least one memory location among the plurality of non-volatile memory nodes, wherein each non-volatile node is a unit of non-volatile memory, wherein the plurality of non-volatile memory nodes includes at least one first non-volatile memory node; mappinq the stripe to the at least one location of the free user data, wherein each of the at least one location of the free user data is in one of the at least one first non- volatile memory node; and recovering, based on the mapping, a portion of the erasure coding data set when one of the plurality of non-volatile memory nodes has failed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20200241960 discloses encoding and repairing codes for distributed storage systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BABOUCARR FAAL/Primary Examiner, Art Unit 2184